Case: 14-5056    Document: 15    Page: 1   Filed: 04/17/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ECHO WESTLEY DIXON,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5056
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00843-NBF, Judge Nancy B. Fire-
 stone.
                 ______________________

                     ON MOTION
                 ______________________

                       PER CURIAM.
                        ORDER
     Echo Westley Dixon moves for leave to proceed in
 forma pauperis. Dixon also moves to supplement his
 informal brief.
     Dixon is currently incarcerated. Pursuant to the
 Prison Litigation Reform Act (PLRA), a prisoner is barred
 from proceeding in forma pauperis if three or more prior
Case: 14-5056       Document: 15   Page: 2      Filed: 04/17/2014



 2                                  DIXON    v. US



 actions or appeals have been dismissed as frivolous or
 malicious or for failure to state a claim. Section 1915(g) of
 28 U.S.C. states:
     In no event shall a prisoner bring a civil action or
     appeal a judgment in a civil action or proceeding
     under this section if the prisoner has, on 3 or
     more prior occasions, while incarcerated or de-
     tained in any facility, brought an action or appeal
     in a court of the United States that was dismissed
     on the grounds that it is frivolous, malicious, or
     fails to sate a claim upon which relief may be
     granted, unless the prisoner is under imminent
     danger of serious physical injury.
 28 U.S.C. § 1915(g).
      The court notes that three or more actions or appeals
 filed by Dixon have been dismissed as frivolous, mali-
 cious, or for failure to state a claim. See Dixon v. Grant,
 No. 08-CV-7364, ECF No. 16, 17 (S.D.N.Y. Feb. 17, 2010).
 Moreover, Dixon has not suggested that he is in imminent
 danger of serious physical injury. Thus, Dixon is barred
 by statute from proceeding in forma pauperis in this
 appeal. See 28 U.S.C. § 1915(g).
     Accordingly,
     IT IS ORDERED THAT:
    (1) If Dixon does not pay the $ 505 filing fee within 30
 days of the date of this order, his appeal will be dismissed.
    (2) Dixon’s motion to supplement his informal brief is
 granted.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
Case: 14-5056     Document: 15   Page: 3   Filed: 04/17/2014



  DIXON   v. US                                         3



 s24